DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-11, 13-14 and 16-19 were previously pending and subject to a non-final office action mailed 12/09/2021. Claims 1 and 16-19 were amended; claim 10 was cancelled and no claim was added in a reply filed 03/09/2022. Therefore claims 1-9, 11, 13-14 and 16-18 are currently pending and subject to the final office action below. 
Response to Arguments
Double patenting is moot in view of the terminal disclaimer filed on 03/09/2022. 
Applicant's arguments filed 03/09/2022 in regards to section 101 rejection have been fully considered but they are not persuasive. 
Applicant argues that the supply chain management system utilizing inventory models to automatically rebalance inventory to fulfill product demand to a predetermined threshold success rate through use of lead time estimates is a non-generic computer operations which renders the claim patent eligible (remarks p. 8). Examiner respectfully disagrees. 
The supply chain management system utilizing inventory models to automatically rebalance inventory to fulfill product demand to a predetermined threshold success rate through use of lead time estimates further narrows the abstract idea of organizing human activity detailed in the non-final office action dated 12/09/2021. Rebalancing inventory to fulfill product demand to a predetermined threshold success rate through use of lead time estimates is directed towards organizing human activity because it allows business relations and mental processes because it allows for a process that can be done in the human mind using pen and paper. The supply chain management system, as an additional element alone or in combination with the other additional element detail in the previous non-final office action, is recited at a high level of generality which amounts to simply instructions to apply the abstract idea on a computer. Therefore, the claims does not integrate the abstract idea into a practical application not does it provide significantly more limitations. As such, the claims are patent ineligible. 
Applicant’s arguments with respect to 102/103 arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9, 11, 13-14 and 16-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “coordinat[ing] product shipments among nodes of a supply chain, utilizing one or more product inventory models to automatically rebalance product inventory within the supply chain to fulfill predicted product demand and actual product demand to a predetermined threshold success rate through use of lead time estimates, wherein estimation of lead times includes: calculation of a lead time estimate for moving product from the first node in the supply chain to the second node in the supply chain based on parameters that include the received: estimated route travel time, the estimated delivery schedule, the estimated unloading schedule, the warehousing time estimate, and the product-node relationship data, the lead time estimate being accessible, monitoring of parameter data related to the real-time movement of product from the first node to the second node, the monitored parameters including: the real-time route travel time, the real-time delivery schedule, the real-time unloading schedule, and the real-time warehousing time; and determining that at least one of the real-time parameters differs from the respective estimate of the parameter and, based on the determination, adjusting at least one of: the estimated travel route time, the estimated delivery schedule, the estimated unloading schedule, and the warehousing time estimate to provide a more accurate calculation of the expected lead estimate for moving product from the first node to the second node.”
The limitation above, as drafted, is a process that, under its broadest reasonable interpretation, covers a mental process and certain methods of organizing human activity. That is, the method allows for concepts performed in the human mind (including an observation, evaluation, judgment, opinion), commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional elements (receipt of an estimated route travel time based on stored historical route travel time data, the estimated route travel time based on a zip code of a first node in a supply chain and a zip code of a second node in the supply chain; receipt of an estimated delivery schedule based on stored historical delivery schedule data, the estimated delivery schedule indicating the estimated time of day that a product transport vehicle is scheduled to move product from the first node to the second node; receipt of an estimated unloading schedule based on stored historical unloading schedule data, the estimated unloading schedule indicating the estimated time of day that the product transport vehicle is scheduled to be at the second node for the unloading of transported product; receipt of a warehousing time estimate based on stored historical warehousing time data, the warehousing time estimate reflecting the amount of time spent in moving2U.S. Patent Application Serial No. 16/150,935Amendment dated March 9, 2022Reply to Non-Final OA of December 9, 2021 Atty Docket No.: 16386.0062US01product out of the first node and the amount of time spent in moving the transported product into the second node; receipt of product-node relationship data that identifies which products are located at the first node; the lead time estimate being accessible through an application programming interface by a supply chain management system). The receiving steps are recited at a high level of generality (i.e., as a general means of receiving data), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The application programming interface, the supply chain management system, processor and memory device that performs the receiving step are also recited at a high level of generality, and merely automates the receiving steps and the calculating, monitoring, determining and adjusting. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements, alone or in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are nothing more than mere instructions to apply the exception on a general computer. In addition, the specification of the application as published (US 2020/0111033) (paragraph 35-58) does not provide any indication that the additional elements descried above are anything other than generic, off the shelf computer components, and MPEP 2106.05(d)(II) indicate that mere collection or receipt and transmission of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the receiving steps and accessing step are well-understood, routine, and conventional activity is supported under Berkheimer. 
Dependent claim 2 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (receive a sourcing time estimate is an extra solution activity which amounts to mere data gathering) or providing significantly more limitations. 
Dependent claim 3 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (to receive, at a lead time generator, a request identifying at least the first node and the second node is an extra solution activity which amounts to mere data gathering) or providing significantly more limitations. 
Dependent claims 4 and 6-9 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application or providing significantly more limitations. 
Dependent claim 5 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (an application programming interface exposed to an inventory control system is recited at a high level of generality which amounts to apply it instructions) or providing significantly more limitations. 
Dependent claim 11 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (memory device and processor are still recited at a high level of generality which amounts to apply it instructions) or providing significantly more limitations. 
Dependent claim 13 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (the lead time estimate is output to a user interface via an application programming interface is an extra solution activity with the user interface and application programming interface recited at a high level of generality to apply the abstract idea) or providing significantly more limitations. 
Dependent claim 14 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (inventory control system is recited at a high level of generality which amounts to apply it instructions) or providing significantly more limitations. 
Dependent claim 16 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (lead time estimating system is recited at a high level of generality which amounts to apply it instructions) or providing significantly more limitations. 
Dependent claim 17 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (a machine is recited at a high level of generality which amounts to apply it instructions) or providing significantly more limitations. 
Dependent claim 18 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (user interface on a display of a computing device is recited at a high level of generality which amounts to apply it instructions) or providing significantly more limitations. 
Claim(s) 1-9 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chowdhurry (US 2017/0255903) in view of Agarwal (US 2003/0101107), Berdinis (US 20180211218), Evens (US 2011/0225023), Yu (CN 105354641), Kujat (US 10,460,332).
In regards to claim 1, Chowdhurry discloses a lead time estimating system comprises: 
a processor; and 
a memory device, the memory device containing instructions that when executed by the processor cause the processor to: 
receipt an estimated route travel time, the estimated route travel time based on a zip code of a first node in a supply chain and a zip code of a second node in the supply chain node (see para [0036], "the commitment engine 102 may determine the most likely route that the shipment will use and determine the weather along the likely route when determining the lead time." and see para [0044], "the region(s) associated with an order (e.g., the regions in the shipping route associated with each product in an order)." and see para [0024], "stocking location based on a customer's postal code (e.g., zip code)." and see para [0047], "a logistics lead time based on a postal code of the fulfillment location to a postal code of the destination location");
 receipt of an estimated a delivery schedule based on stored historical delivery schedule data, the estimated delivery schedule indicating the estimated time of day that a product transport vehicle is scheduled to move product from the first node to the second node (see para [0026], showing delivery date calculations and see par [0031], showing ship dates based on historical data and see para [0051], "(vi) how long (e.g., how many days) the shipping option takes from pickup to delivery"); 
receipt an estimated unloading schedule, the estimated unloading schedule indicating the estimated time of day that the product transport vehicle is scheduled to be at the second node for the unloading of transported product (see para [0033], "The commitment engine 102 may take into account pre-delivery activities, such as scheduling for picking (e.g., components or products), packing time, and the time taken to produce or obtain the components or products." and see para [0051]);
 receipt a warehousing time estimate, the warehousing time estimate reflecting the amount of time spent in moving product out of the first node and the amount of time spent in moving the transported product into the second node (see para [0023], "the system may compute shipping dates and delivery dates." and see para [0043], " commitment engine may receive (or retrieve) updates from regional warehouses that stock BTS products and from regional warehouses that stock components used to create BTO products. The commitment engine may update lead times associated with the BTS products and the BTO products in a global inventory database based on the updates. The commitment engine may retrieve information from a regional warehouse in response to the commitment engine receiving a query regarding an ordered item. " and see para [0049], "The LLT 408 may include procurement (e.g., obtaining inventory of parts used in a product prior to starting production), production (e.g., manufacture, assembly, quality control, such as testing, etc.), and distribution (e.g., allocation, assignment, and tracking of shipment and delivery resources, etc.).");
Receipt of product-node relationship data that identifies which products are located at the first node (see para [0089], "the product database 106, the order data 518, one or more predetermined thresholds 1016, other applications 1018, and other data 1020. The predetermined threshold 1016 may include threshold to determine whether a product is to undergo special handling. For example, a product may be determined to undergo special handling (e.g., shipment via freight) based on determining that a sum of a height, a width, and a depth of the first product satisfies a pre-determined total dimensions threshold, determining that at least one of a height, a width, or a depth of the first product satisfies a pre-determined single dimension threshold, determining that a weight of the first product satisfies a pre-determined weight threshold, or determining that a quantity of products in an order satisfies a quantity threshold." showing product-node relationships) and 
Calculation of a lead time estimate for moving product from the first node in the supply chain to the second node in the supply chain based on parameters that include the received: estimated route travel time, the estimated delivery schedule, the estimated unloading schedule, the warehousing time estimate, and the product-node relationship data (see para [0028], lead time calculator determining lead time data and see para [0029]-[0032], [0036], etc. further showing lead time calculations),
 the lead time estimate being accessible through an application programming interface by a supply chain management system (see para [44-45 and 55]).
However, Chowdhurry does not disclose but Agarwal discloses establish a supply chain management system that coordinates product shipments among nodes of a supply chain, the supply chain management system utilizing one or more product inventory models to automatically rebalance product inventory within the supply chain to fulfill predicted product demand and actual product demand to a predetermined threshold success rate through use of lead time estimates (paragraph 6, 16, 18-19, 24-25, 46, 50, 64, 70, 87, 181, “The invention analyzes a supply chain network to provide an optimal balance of inventory versus deliveries” based on an optimal inventory level. The system uses multiple algorithms and equations to determine the optimal inventory level at different nodes of the supply chain network which Examiner interprets as product inventory models).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Agarwal in the teaching of Chowdhurry, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 
However, Chowdhurry does not disclose but Berdinis discloses that an estimated route travel time is based on stored historical route travel time data (paragraph 40).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Berdinis in the teaching of Chowdhurry, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
However, Chowdhurry does not disclose but Evens discloses that the estimated unloading schedule is based on stored historical unloading schedule data and that a warehousing time estimate based on stored historical warehousing time data, the warehousing time estimated reflecting the amount of time spent in moving the transported product into the second node (paragraph 19, 30 and 34, the system shows estimating stocking times and unloading times).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Evens in the teaching of Chowdhurry, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
However, Chowdhurry does not disclose but Yu discloses that a warehousing time estimate based on stored historical warehousing time data, the warehousing time estimated reflecting the amount of time spent in moving the transported product out of the first node (highlighted paragraph on page 2 of the attached translation)
However, Chowdhurry does not disclose but Kujat monitoring of parameter data related to the real-time movement of product from the first node to the second node, the monitored parameters including: the real-time route travel time, the real-time delivery schedule, the real-time unloading schedule, and the real-time warehousing time; and determining that at least one of the real-time parameters differs from the respective estimate of the parameter and, based on the determination, adjusting at least one of: the estimated travel route time, the estimated delivery schedule, the estimated unloading schedule, and the warehousing time estimate to provide a more accurate calculation of the expected lead estimate for moving product from the first node to the second node (Col.4:55-67, col.5:19-61, Col. 6:10-40, the system monitors the actual shipping route of the shipment versus the predicted shipping route for differences and adjusts the estimated delivery schedule).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Kujat in the teaching of Chowdhurry, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 2, Chowdhurry discloses  wherein the instructions further cause the processor to receive a sourcing time estimate and calculate an estimate for a lead time in sourcing a product that includes the time between receipt of a purchase order by a vendor and the time of delivery of the ordered product to the first or second node within the supply chain (see para [0023], "the system may compute shipping dates and delivery dates."  and see para [0043], " commitment engine may receive (or retrieve) updates from regional warehouses that stock BTS products and from regional warehouses that stock components used to create BTO products. The commitment engine may update lead times associated with the BTS products and the BTO products in a global inventory database based on the updates. The commitment engine may retrieve information from a regional warehouse in response to the commitment engine receiving a query regarding an ordered item. " and see para [0049], "The LLT 408 may include procurement (e.g., obtaining inventory of parts used in a product prior to starting production), production (e.g., manufacture, assembly, quality control, such as testing, etc.), and distribution (e.g., allocation, assignment, and tracking of shipment and delivery resources, etc.)").
As per claim 3, Chowdhurry discloses wherein the instructions further cause the processor to receive, at a lead time generator, a request identifying at least the first node and the second node (see para [0024], "The systems and techniques may perform real-time selection of a source (e.g., stocking location) based on the destination. For example, during the buying process the system may automatically select a closest (e.g., in terms of distance) stocking location based on a customer's postal code (e.g., zip code). If the product is not in stock at the closest location, the system may automatically switch from the closest location to a next closest location to enable the sales systems (e.g., including orders received via the internet, via a call center, etc.) to continue taking orders while providing accurate shipping dates and accurate delivery expectations." and see para [0047], " (ii) a logistics lead time based on a postal code of the fulfillment location to a postal code of the destination location, (iv) adders, including a planned event adder (e.g., for holidays, etc.), a large/bulky item adder, other factors affecting the ship date, or any combination thereof").
As per claim 4, Chowdhurry discloses wherein the request further identifies one or more shipping preferences (see paragraph 51, shipping options).
As per claim 5, Chowdhurry discloses wherein the request is received via an application programming interface exposed to an inventory control system (paragraph 44-45 and 58-59).
As per claim 6, Chowdhurry discloses wherein the lead time estimate is based at least in part on a priority shipping option (see paragraph 28-32, 51).
As per claim 7, Chowdhurry discloses wherein the priority shipping option is associated with a customer (paragraph 51).
As per claim 8, Chowdhurry discloses wherein the first node comprises one of a vendor, a receive center, a flow center, or a store (see para [0021, 24, 47], regional warehouse).
As per claim 9, Chowdhurry discloses wherein the second node comprises one of a receive center, a flow center, a store, or a customer location (see para [0021, 24, 47], delivery to a customer).
As per claim 13, Chowdhurry discloses the lead time estimate is output to a user interface via an application programming interface (paragraph 44-45 and 55).
As per claim 14, Chowdhurry discloses generate one or more transfer orders based on a replenishment plan generated at the inventory control system based at least in part on the lead time estimate calculation (see para [0018], "As products are sold, the systems and techniques may count down inventory levels in approximately real-time to provide an accurate inventory view across multiple sales systems. When a particular product goes out of stock, the system may automatically switch to providing extended lead-times. When the particular product is re-stocked, the system may automatically (e.g., without human interaction) resume using a standard lead-time, thereby providing accurate commitments to customers without involving human oversight." and see para [0021], showing real-time determinations based on stocking data and see para [0025], [0028] and see para[ 0045], showing order related information for products with a stock countdown).
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chowdhurry (US 2017/0255903), Agarwal, Berdinis, Evens, Yu and Kujat, as disclosed in the rejection of claim 1, in further view of Wong (2003/0149611) and Bruns (US 2005/0165629).
As per claim 11, Chowdhurry does not disclose but Wong discloses build a library of supplier performance (paragraph 24-30 and 31-32, a database of supplier performance is built).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Wong in the teaching of Chowdhurry in order to enable reporting of on time performance relative to a plurality of order start point/end points pairs (paragraph 5).
However, Chowdhurry does not disclose but Bruns discloses calculate lead time estimates for a plurality of routes for moving product from the first node to the second node (paragraph 43-51, lead estimates is integrated into the route generation for each route in a set of routes to transport a shipment from origin to destination); receive a selection of at least one of the lead time estimates (paragraph 43-51, one of the routes which includes the lead estimate is selected).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Bruns in the teaching of Chowdhurry in order to integrate route determination with scheduling (paragraph 9).
Claim(s) 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chowdhurry (US 2017/0255903) in view of Agarwal, Berdinis, Evens, Yu, Kujat, Wong and Bruns, as disclosed in the rejection of claim 11, in view of Beddingfield (US 2005/0216280).
As per claim 16, Chowdhurry discloses a lead time estimating system (see para [0024], "The systems and techniques may perform real-time selection of a source (e.g., stocking location) based on the destination. For example, during the buying process the system may automatically select a closest (e.g., in terms of distance) stocking location based on a customer's postal code (e.g., zip code). If the product is not in stock at the closest location, the system may automatically switch from the closest location to a next closest location to enable the sales systems (e.g., including orders received via the internet, via a call center, etc.) to continue taking orders while providing accurate shipping dates and accurate delivery expectations." and see para [0031], showing the tracking of the orders including fulfillment for performance analytics and reporting and see para [0047], "(ii) a logistics lead time based on a postal code of the fulfillment location to a postal code of the destination location, (iv) adders, including a planned event adder (e.g., for holidays, etc.), a large/bulky item adder, other factors affecting the ship date, or any combination thereof").
 However, Chowdhurry in view of Wong does not disclose But Beddingfield discloses wherein the library of supplier performance metrics is built upon expected supplier performance metrics received at a system (paragraph 18-21).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Beddingfield in the teaching of Chowdhurry in view of Wong, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 17, Chowdhurry in view of Wong and Beddingfield disclose all the limitation of claim 16. Chowdhurry in view of Wong does not disclose but Beddingfield further discloses wherein the expected supplier performance metrics are received from one of a user and a machine (paragraph 19, the metrics are collected from machines).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Beddingfield in the teaching of Chowdhurry in view of Wong, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chowdhurry (US 2017/0255903), Agarwal, Berdinis, Evens, Yu and Kujat, as disclosed in the rejection of claim 1, in view of Bruns (US 2005/0165629) and De Ruwe (US 2003/0036976)
As per claim 18, Chowdhurry discloses present the calculated lead time estimate on the user interface (paragraph 55).
However, Chowdhurry does not disclose but Bruns discloses present a user interface on a display of a computing device, the user interface comprising: a destination node field, and a ship end date field (paragraph 29 and 40, CRM receives a destination and a delivery date from the customer via an order form); and receiving input, via the user interface, of a destination node, and at least one of a ship begin date and a ship end date (paragraph 29 and 40, CRM receives a destination and a delivery date from the customer via an order form).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Bruns in the teaching of Chowdhurry in order to integrate route determination with scheduling (paragraph 9).
However, Chowdhurry in view of Bruns does not disclose but De Ruwe discloses present a user interface on a display of a computing device, the user interface comprising: a source node field, a ship begin date field, and a ship end date field (fig. 6, paragraph 39, fields for an origin, a ship date and a delivery date are shown); and receiving input, via the user interface, of a source node, and at least one of a ship begin date and a ship end date (fig. 6, paragraph 39, inputs for the source node and the ship date and delivery date are shown).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by De Ruwe in the teaching of Chowdhurry and Bruns, in order for an electronic document having at least some of the business transaction information is produced in the second language (abstract). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255. The examiner can normally be reached Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571) 270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMAR . ZEROUAL
Examiner
Art Unit 3628



/OMAR ZEROUAL/               Primary Examiner, Art Unit 3628